Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application, filed on 01/04/2021, which is a continuation of an application, filed on 05/16/2019, which is a continuation of application PCT/JP2018/040176, filed on 10/29/2018, in which claims 1-5 of the instant application are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 01/04/2021 and 04/26/2021.

Drawings

The Examiner contends that the drawings submitted on 01/04/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U.S. Patent No. 10,917,610. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10,917,610, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-5 of the instant application 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US 6,320,618) in view of Fujinami (US 6,259,359) and further in view of Lyons (US 6,734,911).

As to claim 1, Aoyama teaches an imaging apparatus attachable to a side of a moving body, the imaging apparatus comprising:

an image sensor that includes an imaging surface having a plurality of pixels arranged two-dimensionally and that generates image data from a subject image formed on the imaging surface (col. 2, line 17 to col. 3, line 35; col. 4, line 56 to col. 5, line 26; col. 6, lines 44-56; col. 8, line 40 to col. 9, line 39);

and an system that forms the subject image included in a range of a predetermined vertical view angle and a predetermined horizontal view angle on the imaging surface (col. 2, line 17 to col. 3, line 35; col. 4, line 56 to col. 5, line 26; col. 6, lines 44-56; col. 8, line 40 to col. 9, line 39),

wherein a number of pixels for capturing the subject image included in a unit view angle is defined as resolution (col. 2, line 17 to col. 3, line 35; col. 4, line 56 to col. 5, line 26; col. 6, lines 44-56; col. 8, line 40 to col. 9, line 39),

the imaging surface includes a first region for capturing a first subject image of the subject image and a second region for capturing a second subject image of the subject image different from the first region (col. 2, line 17 to col. 3, line 35; col. 4, line 56 to col. 5, line 26; col. 6, lines 44-56; col. 8, line 40 to col. 9, line 39),

the system forms the subject image on the imaging surface so as to cause resolution of the first region to be higher than resolution of the second region (col. 2, line 17 to col. 3, line 35; col. 4, line 56 to col. 5, line 26; col. 6, lines 44-56; col. 8, line 40 to col. 9, line 39).

Aoyama does not teach wherein the system is an optical system; characterized in that the imaging apparatus is at least one of: attachable to a left side of the moving body, with a position of a center of the first region horizontally shifted in a first direction from a center of the predetermined horizontal view angle, and attachable to a right side of the moving body, with the position of the center of the first region horizontally shifted in a second direction opposite the first direction from the center of the predetermined horizontal view angle.

However, Fujinami teaches wherein the system is an optical system (see FIG. 2 – lens 1a on image plane 1b as well as prism 2; also see col. 4, line 57 to col. 5, line 9 and col. 6, line 53 to col. 9, line 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aoyama’s system with Fujinami’s system in order to provide a rear monitoring system for a vehicle which can pick up an image in the vicinity of one's own vehicle without hindering detection of optical flows generated from another vehicle approaching from a distant place can use the picked-up image in the vicinity of the vehicle for the other purpose than detection of optical flows (Fujinami; col. 2, lines 29-36).



However, Fujinami teaches a moving body (vehicle) with an imaging apparatus attached to a side of the moving body (see FIGs. 1 and 2; also see col. 4, line 57 to col. 5, line 9 and col. 6, line 53 to col. 9, line 8). In addition, Lyons teaches that when a camera with a relatively narrow field of view is used to capture the images, and the object being tracked (OBT) moves far away from the center of the camera's field of view, the camera's aim must be adjusted to continue the tracking process. For example, if the OBT moves to the right, the camera's aim would be adjusted to the right (col. 1, lines 30-37). Optionally, tracking performance may be improved by providing the tracking system with output signals 13B corresponding to both the peripheral region 27 and the central region 26 of the image sensor 43. With this arrangement, the tracking system can compensate for smaller movements of the OBT (e.g., when, the OBT moves away from the center of the central region 26 without moving entirely out of the central region 26). This arrangement may result in a smoother tracking motion, as compared to tracking systems that rely only on the output signals 13B corresponding to the peripheral region 27 of the image sensor 43 (col. 8, lines 11-22). Once the OBT has been found, a test is performed in step S83 to determine whether a camera-aim adjustment is need. A way to determine whether an aim adjustment is needed is to check whether the OBT was found more than a predetermined distance away from the center of the central region of the image. If no aim adjustment is needed, no further processing is performed in this routine. If, on the other hand, an aim adjustment is needed, processing proceeds to step S84 where the tracking system 15 sends drive signals 15B to the PT base 16 to aim the camera 14 so that the OBT will move towards the center of the composite image. For example, when an OBT has been found below and to the right of the center of the composite image, the tracking system 15 will generate drive signals 15B that will cause the PT base 16 to pan and tilt the camera 14 downwards. and to the right. After the aim of the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aoyama’s system and Fujinami’s system with Lyons’s system to show characterized in that the imaging apparatus is at least one of: attachable to a left side of the moving body, with a position of a center of the first region horizontally shifted in a first direction from a center of the predetermined horizontal view angle, and attachable to a right side of the moving body, with the position of the center of the first region horizontally shifted in a second direction opposite the first direction from the center of the predetermined horizontal view angle in order to provide a tracking system that provides high quality images and a low tracking dropout rate. The system uses a camera equipped with dual-angle optics to obtain both a wide-angle image and a narrow-angle image of a scene. The narrow-angle image provides a high resolution view of the scene, and the wide-angle image is used for finding and following the OBT. If the OBT moves out of the high resolution area, information obtained using the wide-angle, lower resolution image is used to find the OBT. The aim of the camera is then adjusted so that the OBT will once again appear in the narrow-angle image (Lyons; col. 3, lines 1-13).

As to claim 4, the combination of Aoyama, Fujinami, and Lyons teaches wherein the first region is inside the second region (Lyons; col. 3, lines 1-13, col. 5, lines 29-52, and col. 7, lines 1-45; also see FIGs. 1A, 1B, 2A, and 2B).

As to claim 5, the combination of Aoyama, Fujinami, and Lyons teaches wherein the resolution changes successively in the first region and the second region (Lyons; col. 3, lines 1-13, col. 5, lines 29-52, and col. 7, lines 1-45; also see FIGs. 1A, 1B, 2A, and 2B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Fujinami and Lyons and further in view of Sano (JP 2016-126254 A Translation). Sano was cited in Applicant’s Information Disclosure Statement filed on 01/04/2021.

As to claim 3, the combination of Aoyama, Fujinami, and Lyons does not teach wherein the optical system includes a free-form lens. However, Sano teaches wherein the optical system includes a free-form lens ([0019], [0034], [0045]-[0046], [0050]-[0051], and [0057]-[0059]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aoyama’s system, Fujinami’s system, and Lyons’s system with Sano’s system in order to provide an imaging lens which sufficiently secures resolution up to a peripheral part and has a super wide angle regardless of low distortion (Sano; abstract).

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482